RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 3(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, se consti-tuyen las siguientes Salas Especiales de Despacho para funcionar durante el receso:

De 1ro de julio a 12 de agosto

Juez Asociado Señor Francisco Rebollo López (Pres.)
Juez Asociada Señora Miriam Naveira de Rodón
Juez Asociado Señor Jaime B. Fuster Berlingeri

De 19 de agosto a 30 de septiembre

Juez Asociado Señor Antonio S. Negrón García (Pres.)
Juez Asociado Señor Federico Hernández Denton
Juez Asociado Señor Rafael Alonso Alonso
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que integren las salas que no puedan in-tervenir en algún asunto ante su consideración, y asi-mismo para convocar al Pleno del Tribunal cuando sea necesario.
*335El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este periodo.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liadó

Secretario General